The plaintiff's ward, George Skarveles, a two and one-half year old boy, was injured by the negligent operation of an automobile owned by one Pournazes and being driven by George's brother Fred.
Fred has filed two special defenses, to each of which a demurrer has been addressed. The first defense alleged that when George was injured he was under the care, custody and control of his father, John Skarveles, who was directing the operation of the automobile by his other son Fred.
The point raised by this defense is that, under the facts alleged, the father's negligence is imputed to his son George. While there are some states holding to the contrary, Connecticut has long accepted the majority view that the negligence of a parent in exposing or permitting a child to be exposed to danger cannot be imputed to the child in an action to recover *Page 332 
damages for injuries sustained by the negligence of a third party. Daley vs. Norwich  Worcester R. R. Co., 26 Conn. 591;Murphy vs. Derby Street Ry. Co., 73 id. 249. See, also,
38 Am. Jur., Negligence, § 240, p. 926; Anno. 15 A.L.R. 414. The demurrer to the first special defense is sustained.
In the second special defense, it is alleged that the injured boy and the driver of the automobile are brothers and each is unemancipated. It is claimed that such a relationship bars the present action as being opposed to public policy.
The rule that a tort action will not lie between a parent and child has not been extended to other family relationships, such as brothers and sisters, even where they live together in the same home. Public policy is not involved. Rozell vs.Rozell, 281 N.Y. 106, 22 N.E.2d 254; Munsert vs. FarmersMutual Auto. Ins. Co., 229 Wis. 581, 281 N.W. 671.
   The demurrer to the second special defense is sustained.